DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  

Status of Claims
Claims 1-7 were originally filed on July 22, 2019. 
The amendment received on March 17, 2021, amended claim 1; and new claims 8-10.  The amendment received on September 30, 2021, amended claim 1.  The amendment received on November 1, 2021, amended claims 1, 8, and 10.  The amendment received on May 12, 2022, canceled claim 10; and amended claim 1.
Claims 1-9 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Application No. 15/673,630, filed August 10, 2017, now abandoned, which is a continuation of U.S. Application No. 14/351,092, filed April 10, 2014, now abandoned, which claims status as a 371 (National Stage) of PCT/EP2012/070715 filed September 19, 2012, and claims priority under 119(a)-(d) to European Application No. 11186150.6 filed on October 21, 2011. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 11186150.6 in U.S. Application No. 15/673,630, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Response to Arguments
Applicant’s arguments, see Response, filed 5/12/22, with respect to 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 10 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn.

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the IDS received on 7/22/19), in view of Mateus et al., US Publication No. 2011/0250310 A1 published on October 13, 2011 (cited in the IDS received on 7/22/19), Paddon-Jones et al., Curr. Opin. Clin. Nutr. Metab. Care 12:86-90 (2009), Johnson, C., The 110th Abbott Nutrition Research Conference: Selected Summaries: The Role of Nutrition in Accretion, Retention, and Recovery of Lean Body Mass, Columbus, Ohio, pg. 14-20 (2009), alone or as evidenced by, Miller et al. WIPO Publication No. 2011/112695 A1 published on September 15, 2011 (cited in the IDS received on 7/22/19). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-2, with respect to a method of enhancing muscle protein synthesis in a subject by administering a of whey protein micelles to enhance muscle protein synthesis in a subject as recited in instant claim 1; and with respect to where the combination of the liquid composition and the meal is effective to increase muscle mass and/or muscle strength as recited in instant claim 2:
Schmitt et al. teaches whey protein micelles and consumable products comprising the micelles (See Schmitt Specification, paragraph [0028]).  Moreover, Schmitt et al. teaches that the whey protein micelles may be used in any composition such as nutritional compositions (See Schmitt Specification, paragraph [0065]).  Plus, Schmitt et al. also teaches that whey proteins are an excellent source of essential amino acids (See Schmitt Specification, paragraph [0039]).  In particular, Schmitt et al. teaches that whey protein contains a higher amount of cysteine as compared to casein, and cysteine is a rate limiting amino acid for glutathione (GSH) synthesis (See Schmitt Specification, paragraph [0039]).  Schmitt et al. also teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such that they are suitable for diabetics, weight management and satiety; anti-inflammatory effects; wound healing and skin repair; and lowering blood pressure (See Schmitt Specification, paragraph [0040]).
Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber (See Mateus specification, paragraph [0014]-[0016], [0047], [0049], [0053]-[0054]).  Mateus et al. further teaches that the whey protein can be in the form of whey protein micelles (See Mateus specification, paragraph [0019]-[0020], [0036]).  Moreover, Mateus et al. teaches that whey helps maintain lean body mass (See Mateus specification, paragraph [0078]).  Besides its ability to enhance muscle development and building, as well as muscle maintenance in children, adults or elderly people, whey can stimulate the immune function, improve cognitive function, control blood glucose, weight management and satiety, anti-inflammatory effects, etc. (See Mateus specification, paragraph [0078]).  In view of these functional roles, whey protein-based supplements may mitigate sarcopenia, which is partly due to resistance of protein anabolism to plasma amino acid in the elderly (See Mateus specification, paragraph [0078]) thereby constituting a condition that requires increasing muscle protein synthesis in a patient.  Therefore, the combination of Schmitt and Mateus suggest administering whey protein micelles to a patient in order to enhance muscle protein synthesis by increasing muscle mass and/or strength as recited in instant claims 1-2.
Regarding the whey protein micelles, it is noted that the instant specification defines “whey protein micelles” as described in US 2009/0035437 (i.e., Bovetto et al.) (See instant specification, paragraph [0029]).  Additionally, it is noted that the Specification points out that the "whey protein micelles" are the micelles comprised in the whey protein micelles concentrate obtainable by the process as disclosed in US 2009/0035437 (See Specification, paragraph [0029]). Bovetto et al. teaches that the whey protein micelles are produced by (a) adjusting the pH of a whey protein aqueous solution to a value between 3.0 and 8.0, (b) subjecting the aqueous solution to a temperature of between 70 and 95˚C, and (c) concentrating a dispersion obtained in step (b) (See Bovetto specification, claim 1).  However, the whey protein micelles being “obtainable” by the process as disclosed in the U.S. publication does not limit the process by which the claimed whey protein micelles are prepared. Rather, "obtainable" implies that the whey protein micelles of the invention can be prepared by other means not disclosed in the U.S. publication.  
Schmitt et al. teaches that the whey protein micelles are produced by (1) adjusting the pH of a whey protein aqueous solution to a value between 3.0 and 8.0, (2) subjecting the aqueous solution to a temperature between 80 and 98ºC, and (3) concentrating the dispersion obtained in step 2 (See Schmitt Specification, paragraph [0022]).  As such, Schmitt et al. teaches the claimed whey protein micelles.  As such, step (1) of Schmitt is identical to step (a) of the process taught in US 2009/0035437; step (b) of Schmitt utilizes a temperature range that overlaps with step (b) of the process taught in US 2009/0035437 thereby rendering step (b) of the present invention obvious pursuant to MPEP 2144.05(I), which states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists; and step (3) of Schmitt is identical to step (c) of the process taught in US 2009/0035437.  Therefore, the whey protein micelles of Schmitt et al. and the claimed whey protein micelles would necessarily be the same thereby satisfying the claim limitation as recited in claim 1.

For claims 1 and 6, with respect to administering at least 20 g dry weight of the whey protein micelles as recited in claim 1; and with respect to where the whey protein micelles are provided to the subject in a dose of at least 30 g dry weight as recited in claim 6:
Schmitt et al. teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  
Paddon-Jones et al. teaches that in order to prevent or slow sarcopenic muscle loss, clinicians should stress the importance of ingesting a sufficient amount of protein with each meal (See Paddon-Jones article, pg. 90, 2nd paragraph).  To maximize muscle protein synthesis whereas being cognizant of total energy intake, Paddon-Jones et al. proposes a dietary plan that includes 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high-quality protein (See Paddon-Jones article, pg. 90, 2nd paragraph; Fig. 1).
Johnson teaches that milk proteins such as whey protein is a high quality protein and should be consumed daily (See Johnson article, pg. 14, col. 2, last paragraph).  Whey protein has been shown to stimulate muscle protein synthesis (See Johnson article, pg. 14, col. 2, last paragraph).  Johnson also teaches that the quantity of essential amino acids (EAAs) is critical to elicit muscle protein synthesis (See Johnson article, pg. 15, col. 1, 1st paragraph).  Elderly people may require 20g to 30g of high-quality protein containing at least 8g of EAAs including leucine, three to four times a day thereby equating to a total daily dose of 60-90g of high-quality protein (See Johnson article, pg. 15, col. 1, 1st paragraph).  Thus, the combination of Paddon-Jones et al. and Johnson suggest administering 20-30g of high quality protein such as whey protein per meal thereby equating to a total daily dose of 60-90g of whey protein in order to optimize muscle protein synthesis and slow sarcopenic muscle loss.  Plus, it is noted that by utilizing from 20-30g of whey protein micelles per meal overlaps with the claimed administered daily dose of at least 20g or at least 30g as recited in claims 1 and 6.  Therefore, the combined teachings of Paddon-Jones et al. and Johnson suggest the claim limitations with respect to administering at least 20g dry weight of the whey protein micelles as recited in claim 1 and with respect to administering at least 30g dry weight of the whey protein micelles as recited in claim 6.

For claims 1, 4 and 7, with respect to the whey protein micelles being administering in combination with a meal as recited in instant claim 1; with respect to where the whey protein micelles part of a liquid composition as recited in instant claim 1; with respect to where the subject in an animal as recited in instant claim 4; and with respect to where the liquid composition is provided to the subject as a beverage as recited in instant claim 7:
Schmitt et al. teaches that the whey protein micelles can be used for the preparation of any kind of consumable product requiring stabilization of an emulsion or a foam such as mousse or ice cream (See Schmitt Specification, paragraph [0070]).  By "consumable" is meant any food product in any form including beverages, soups, semi-solid foods, etc., which can be consumed by a human or an animal (See Schmitt Specification, paragraph [0070]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, etc. (See Schmitt Specification, paragraph [0070]).  As such, Schmitt et al. teaches that the nutritional composition comprising whey protein micelles can be administered to human or animals in combination with a meal as recited in claims 1 and 4.  A specific embodiment taught by Schmitt et al. is the whey protein micelles concentrate in any form that is mixed with 5% of an acidic fruit base and 5% of sucrose in order to obtain a stabile whey protein enriched acidic fruit drink (See Schmitt Specification, paragraph [0086]).  As such, Schmitt et al. teaches a food composition comprising whey protein micelles thereby constituting where the whey protein micelles are provided in combination with a meal, i.e., the whey protein micelles are a component in a variety of foods and beverages wherein the acidic fruit drink constitutes a liquid beverage composition as recited in claims 1 and 7.
  
For claim 1, with respect to where the meal comprises whey protein isolates, native or hydrolyzed milk proteins, or a combination thereof:
Schmitt et al. teaches that any commercially available whey protein isolates or concentrates may be used as whey protein fractions (See Schmitt specification, paragraph [0037]).  Sweet whey obtained as a by-product in cheese manufacture, acid whey obtained as a by-product in acid casein manufacture, native whey obtained by milk microfiltration or rennet whey obtained as a by-product in rennet casein manufacture may be used as the whey protein (See Schmitt specification, paragraph [0037]).  The whey protein may be from a single source or from mixtures of any sources (See Schmitt specification, paragraph [0037]).  Schmitt et al. also teaches that the whey protein concentrate obtained by the method of making whey protein micelles will have a protein concentration of at least 12% wherein the concentrate will contain at least 50% of the protein in the form of micelles (See Schmitt specification, paragraph [0079]).  In preparing whey protein powder, the powder may comprise at least 90% whey protein in the micellular form (See Schmitt specification, paragraph [0094]).  As such, if the amount of whey protein in micellular form is less than 100%, and the whey protein source can be whey protein isolates, it would necessarily follow that the whey protein can be in micellular form and in isolate form.  Thus, the whey protein micelle compositions taught by Schmitt et al. can contain whey protein in micellular form and other forms such as an isolate form.  By being present in a whey protein isolate form, the teachings of Schmitt et al. satisfy the claim limitation with respect to claim 1. 

For claim 1, with respect to wherein the combination of the whey protein micelles and the meal comprises 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight:
Schmitt et al. teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the whey protein micelles have a protein concentration greater than 12% (See Schmitt Specification, paragraph [0042]).  Plus, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  As evidenced by Mateus et al., gums constitute a fiber source (See Mateus specification, paragraph [0112]).  Thus, the teachings of Schmitt et al. overlap with the presently claimed weight percentages of proteins, lipids, carbohydrates, and fibers as recited in claim 1. 
Additionally, Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber (See Mateus specification, paragraph [0014]-[0016], [0047], [0049], [0053]-[0054]) thereby constituting 9-13.5 wt.% of whey protein, 0-12 wt.% of a lipid source, and 12-55 wt.% of a carbohydrate source.   

For claim 1, with respect to administering the whey protein micelles to the subject in a daily dose:
Schmitt et al. teaches that the whey protein micelles can be used for the preparation of any kind of consumable product requiring stabilization of an emulsion or a foam such as mousse or ice cream (See Schmitt Specification, paragraph [0070]).  By "consumable" is meant any food product in any form including beverages, soups, semi-solid foods, etc., which can be consumed by a human or an animal (See Schmitt Specification, paragraph [0070]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, performance nutrition bars, etc. (See Schmitt Specification, paragraph [0070]).  As such, these consumable products such as performance nutrition bars constitutes a daily dosage of the whey protein micelle composition.  
To maximize muscle protein synthesis whereas being cognizant of total energy intake, Paddon-Jones et al. proposes a dietary plan that includes 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high-quality protein (See Paddon-Jones article, pg. 90, 2nd paragraph; Fig. 1).
Johnson teaches that elderly people may require 20g to 30g of high-quality protein containing at least 8g of EAAs including leucine, three to four times a day thereby equating to a total daily dose of 60-90g of high-quality protein (See Johnson article, pg. 15, col. 1, 1st paragraph).  Therefore, the combination of Paddon-Jones et al. and Johnson suggest the claim limitation with respect to administering the whey protein micelles to the patient in a daily dose as recited in claim 1.

For claim 1, with respect to inducing a delayed hyper-aminoacidemia in the subject by administering a liquid composition comprising whey protein micelles to the subject in a daily dose comprising at least 20 g dry weight of the whey protein micelles:
although the combination of references do not expressly teach inducing a delayed hyper-aminoacidemia in the subject by administering a liquid composition comprising whey protein micelles to the subject in a daily dose comprising at least 20 g dry weight of the whey protein micelles, since the combination of references render the presently claimed administration step of a liquid composition comprising whey protein micelles to the subject in a daily dose comprising at least 20 g dry weight of the whey protein micelles obvious in order to enhance muscle protein synthesis in a subject as discussed supra thereby constituting a well-known manipulative step of administering a well-known product (i.e., whey protein micelles), the functional property (i.e., inducing a delayed hyper-aminoacidemia in the subject) of the whey protein micelles as claimed and the known whey protein micelles are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition (i.e., a liquid composition comprising whey protein micelles), or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new a functional property (i.e., inducing a delayed hyper-aminoacidemia in the subject) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the combination of the references satisfies the claim limitation with respect to inducing a delayed hyper-aminoacidemia in the subject by administering a liquid composition comprising whey protein micelles to the subject in a daily dose comprising at least 20 g dry weight of the whey protein micelles because the administration of the liquid composition comprising whey protein micelles necessarily induces a delayed hyper-aminoacidemia as recited in claim 1. 

For claims 1 and 8-9, with respect to where the liquid composition comprises greater than 0% and less than 15% leucine by dry weight of the liquid composition as recited in instant claim 1; with respect to where the liquid composition comprises greater than 0% and less than 12% leucine by dry weight of the liquid composition as recited in instant claim 8; and with respect to where the liquid composition comprises from 12-15% leucine by dry weight of the liquid composition as recited in instant claim 9:
Schmitt et al. teaches whey protein micelles and consumable products comprising the micelles (See Schmitt Specification, paragraph [0028]).  Moreover, Schmitt et al. teaches that the whey protein micelles may be used in any composition such as nutritional compositions (See Schmitt Specification, paragraph [0065]).  Plus, Schmitt et al. also teaches that whey proteins are an excellent source of essential amino acids (See Schmitt Specification, paragraph [0039]).  Additionally, Schmitt et al. teaches that the whey protein micelles are produced by (1) adjusting the pH of a whey protein aqueous solution to a value between 3.0 and 8.0, (2) subjecting the aqueous solution to a temperature between 80 and 98ºC, and (3) concentrating the dispersion obtained in step 2 (See Schmitt Specification, paragraph [0022]).  As such, the whey protein in the micelles taught by Schmitt et al. are not modified such that the amino acid content is adjusted.  As evidenced by Miller et al., whey protein is among the richest natural sources of leucine (12-15% by weight of the total amino acids) (See Miller specification, paragraph [0078]).  Therefore, if whey protein naturally contains 12-15% leucine and the whey protein produced in the micellular form of Schmitt et al. is not modified such that the leucine content is reduced or removed, then it must follow that the whey protein micelles taught by Schmitt et al. have 12-15% leucine by dry weight.  Moreover, given that the claimed liquid composition only requires one component, i.e., whey protein micelles, then the amount of leucine in the liquid composition would correspond to the amount of leucine in the whey protein micelles.  Thus, the whey protein micelles taught by Schmitt et al. comprise 12-15% leucine by dry weight of the liquid composition thereby lying within the claimed range as recited in instant claims 1 and 8 and satisfying the claimed range as recited in instant claim 9.


For claim 1, with respect to where only leucine in the liquid composition is provided by the whey protein micelles and no free amino acid leucine is administered to the subject:
Schmitt et al. teaches that the whey protein micelles can be used for the preparation of any kind of consumable product requiring stabilization of an emulsion or a foam such as mousse or ice cream (See Schmitt Specification, paragraph [0070]).  By "consumable" is meant any food product in any form including beverages, soups, semi-solid foods, etc., which can be consumed by a human or an animal (See Schmitt Specification, paragraph [0070]).  Schmitt et al. teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the whey protein micelles have a protein concentration greater than 12% (See Schmitt Specification, paragraph [0042]).  Plus, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  As such, although the consumable product taught by Schmitt et al. such as a beverage or soup can contain additional protein, the product does not require free amino acid leucine.  All that Schmitt et al. requires is the whey protein micelles.  Therefore, given that an ordinary skilled artisan would be motivated to administer a daily dose comprising at least 20g dry weight of the whey protein micelle as further articulated below, the ordinary skilled artisan would also be motivated to utilize the whey protein micelles as the sole source of leucine in the liquid composition and where the subject does not receive any free amino acid leucine as further articulated below. 

For claim 3, with respect to where the subject is a growing-up child, an athlete or an  elderly person:
Schmitt et al. also teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such that they are suitable for diabetics, weight management and satiety; anti-inflammatory effects; wound healing and skin repair; and lowering blood pressure (See Schmitt Specification, paragraph [0040]).  As such, the teachings of Schmitt et al. satisfy the claim limitation where the subject is a growing-up child or an elderly person as recited in claim 3.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
	Schmitt et al. does not expressly teach a method for enhancing muscle protein synthesis in a subject in need thereof by administering a liquid composition comprising whey protein micelles in combination with a meal to the subject as recited in claim 1.  However, the teachings of Mateus et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Schmitt et al. does not expressly teach where the meal comprises 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight as recited in claim 1.  However, the teachings of Schmitt et al. and/or Mateus et al. cure this deficiency by teaching overlapping ranges of these components with respect to the presently claimed weight percentages.
Schmitt et al. does not expressly teach where the only leucine in the liquid composition is provided by the whey protein micelles and where the subject does not receive any free amino acid leucine as recited in instant claim 1.  However, the teachings of Schmitt et al., Paddon-Jones et al., and Johnson cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Schmitt et al. does not expressly teach where the whey protein micelles are administered to the patient in a daily dose of at least 20 g dry weight as recited in claim 1 and wherein the meal comprises the whey protein micelles in an amount of at least 30 g dry weight as recited in claim 6.  However, the teachings of Paddon-Jones et al. and Johnson cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Schmitt et al. does not expressly teach where the liquid composition comprises greater than 0% and less than 15% leucine by dry weight of the liquid composition as recited in instant claim 1 and greater than 0% and less than 12% leucine by dry weight of the liquid composition as recited in instant claim 8.  However, as evidenced by Miller et al., the amount of leucine in the liquid composition lies within the claimed range as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method for enhancing muscle protein synthesis in a subject in need thereof by administering a liquid composition comprising whey protein micelles in combination with a meal to the subject as recited in claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a liquid composition comprising whey protein micelles in combination with a meal in order to enhance muscle protein synthesis in a subject suffering from sarcopenia.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because compositions comprising whey protein micelles in combination with a meal were known to mitigate sarcopenia which is partly due to resistance of protein anabolism to plasma amino acid in the elderly as taught by Mateus et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the liquid composition comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance and therefore administering the nutritional food composition in combination with a meal would support enhancing muscle protein synthesis in a subject suffering from sarcopenia by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the meal comprises 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight as recited in claim 1, it is noted that the ranges of the components taught by Schmitt et al. overlap with the claimed ranges of the components. In particular, Schmitt et al .teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  Moreover, Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentages of proteins, lipids, carbohydrates, and fibers would have been obvious to one of ordinary skill in the art since the claimed ranges (i.e., 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers) overlaps with the prior art weight percentages of these components (i.e., whey protein ranging from 0.1 wt.% to 13.5 wt.% and additional components such as other proteins, fibers, carbohydrates, and lipids not to exceed 50 wt.%).
Additionally, it would have been prima facie obvious to a person of ordinary skill to modify the weight percentages of proteins, lipids, carbohydrates, and fibers in the combination of the whey protein micelles and the meal.  It is noted that Schmitt et al. teaches that additional components can be added to the nutritional composition comprising whey protein micelles including other proteins, carbohydrates, lipids, and fibers (i.e., gums) where the amount of these additional components doesn’t exceed 50 wt.%, preferably 20 wt.%, and more preferably does not exceed 10 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  The amount (e.g., weight percentages) of the components in the combination of the whey protein micelles and the meal are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal weight percentage of each component in the combination of whey protein micelles and the meal needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to obtain the weight percentages of the proteins, lipids, carbohydrates, and fibers in the combination of whey protein micelles and a meal and would have been able to utilize Schmitt's teachings to obtain such amounts with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

With respect to where the only leucine in the liquid composition is provided by the whey protein micelles and where the subject does not receive any free amino acid leucine as recited in instant claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a liquid composition comprising whey protein micelles in combination with a meal in order to enhance muscle protein synthesis in a patient suffering from sarcopenia wherein the whey protein micelles are administered in a daily dose of at least 20g-30g dry weight wherein the only leucine in the liquid composition is provided by the whey protein micelles and wherein no free amino acid leucine is administered to the patient.  
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high quality protein was known to prevent or slow sarcopenic muscle loss and maximize muscle protein synthesis as taught by Paddon-Jones et al.; and because 20g-30g of whey protein per meal thereby equating to a total daily dose of 60-90g of whey protein was known to be critical to elicit muscle protein synthesis and was known to be a high-quality protein as taught by Johnson.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance in the form of consumable products such as beverages and soups and therefore by administering the nutritional food composition in a daily dose of at least 20g-30g in combination with a meal in the form of a liquid consumable product such that the only leucine in the liquid consumable product is provided by the whey protein micelles and such that no free amino acid leucine is administered to the patient would support the enhancement of muscle protein synthesis in a patient suffering from sarcopenia by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the whey protein micelles are administered to the patient in a daily dose of at least 20 g dry weight as recited in claim 1 and wherein the meal comprises the whey protein micelles in an amount of at least 30 g dry weight as recited in claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in combination with a meal in order to enhance muscle protein synthesis in a patient suffering from sarcopenia wherein the whey protein micelles are administered in a daily dose of at least 20g-30g dry weight.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high quality protein was known to prevent or slow sarcopenic muscle loss and maximize muscle protein synthesis as taught by Paddon-Jones et al.; and because 20g-30g of whey protein per meal thereby equating to a total daily dose of 60-90g of whey protein was known to be critical to elicit muscle protein synthesis and was known to be a high-quality protein as taught by Johnson.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance in the form of consumable products such as performance nutrition bars and therefore administering the nutritional food composition in a daily dose of at least 20g-30g in combination with a meal in the form of a consumable product would support enhancing muscle protein synthesis in a patient suffering from sarcopenia by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Furthermore, with respect to where the whey protein micelles are administered to the patient in a daily dose of at least 20g dry weight as recited in claim 1 or in a daily dose of at least 30g dry weight as recited in claim 18, it is noted that the amount of whey protein suggested by Paddon-Jones et al. and Johnson overlap with the claimed amount of the whey protein in the whey protein micelles. In particular, Paddon-Jones et al. suggests administering 25-30g of whey protein per meal thereby equating to a total daily dose of 75-90g of whey protein and Johnson suggests administering 20-30g of whey protein per meal thereby equating to a total daily dose of 60-90g as discussed above.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of whey protein micelles would have been obvious to one of ordinary skill in the art since the claimed amount (i.e., at least 20g as recited in claim 1 and at least 30g as recited in claim 18) overlaps with the prior art amount of whey protein (i.e., 25-30g thereby equating to a total daily dose of 75-90g of whey protein or 20-30g thereby equating to a total daily dose of 60-90g).

With respect to where the liquid composition comprises greater than 0% and less than 15% leucine by dry weight of the liquid composition as recited in instant claim 1 or greater than 0% and less than 12% leucine by dry weight of the liquid composition as recited in instant claim 1, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the amount of leucine in the liquid composition would have been obvious to one of ordinary skill in the art since the prior art amount of leucine (12-15% leucine in whey protein) lies within the claimed amount of leucine (i.e., greater than 0% and less than 12% or 15% leucine in whey protein micelles).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the IDS received on 7/22/19), in view of Mateus et al., US Publication No. 2011/0250310 A1 published on October 13, 2011 (cited in the IDS received on 7/22/19), Paddon-Jones et al., Curr. Opin. Clin. Nutr. Metab. Care 12:86-90 (2009), Johnson, C., The 110th Abbott Nutrition Research Conference: Selected Summaries: The Role of Nutrition in Accretion, Retention, and Recovery of Lean Body Mass, Columbus, Ohio, pg. 14-20 (2009), alone or as evidenced by, Miller et al. WIPO Publication No. 2011/112695 A1 published on September 15, 2011 (cited in the IDS received on 7/22/19), as applied to instant claims 1 and 4 above, and further in view of Newport, “Americans and Their Pets,” available online at https://news.gallup.com/poll/25969/americans-their-pets.aspx, 8 pages (2006), as applied to instant claim 5 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 4, please see discussion of Schmitt et al., Mateus et al., Paddon-Jones et al., Johnson, and Miller et al. above. 

	For claim 5, with respect to where the subject is a cat or dog:
	Schmitt et al. teaches that the whey protein micelles can be used for the preparation of any kind of consumable product requiring stabilization of an emulsion or a foam such as mousse or ice cream (See Schmitt Specification, paragraph [0070]).  By "consumable" is meant any food product in any form including beverages, soups, semi-solid foods, etc., which can be consumed by a human or an animal (See Schmitt Specification, paragraph [0070]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, etc. (See Schmitt Specification, paragraph [0070]).  Thus, the teachings of Schmitt et al. teach where the consumable food product is pet food thereby correlating to where the subject to be treated is a pet.  
	Newport teaches that 6 of 10 Americans own some type of pet where 44% own a dog and 29% own a cat thereby totaling 73% of Americans have a dog or cat as a pet (See Newport article, pg. 1, 2nd paragraph).  As such, Newport teaches that dogs and cats are the primary pets, and thus, would be the most likely pet to be given the pet food taught by Schmitt et al. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
	Schmitt et al. does not expressly teach where the subject is a cat or a dog as recited in instant claim 5.  However, the teachings of Newport cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the subject is a cat or a dog as recited in instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a liquid composition comprising whey protein micelles in combination with a meal in order to enhance muscle protein synthesis in a subject suffering from sarcopenia wherein the subject is a pet such as a dog or cat.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because dogs and cats were known to be the most common pets owned by Americans at 73% as taught by Newport.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the liquid composition comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance in the form of consumable products such as pet food and therefore by administering the nutritional liquid composition in combination with a meal in the form of pet food to a dog or cat would support enhancing muscle protein synthesis in a pet suffering from sarcopenia by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that instantly claimed invention is nonobvious because (1) the cited references alone or in combination fail to render obvious the present claims given that (a) the skilled artisan would not have combined/modified the cited references to arrive at the present claims that require the only leucine in the liquid composition is provided by the whey protein micelles and no free amino acid leucine is administered to the subject, and (b) the Miller reference teaches that its objects such as stimulation of protein synthesis are achieved by the exclusive combination of whey protein micelles and the specific free amino acid leucine (See Applicant’s Response received on 5/12/22, pg. 5-6).

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s argument, i.e., the cited references alone or in combination fail to render obvious the present claims given that (a) the skilled artisan would not have combined/modified the cited references to arrive at the present claims that require the only leucine in the liquid composition is provided by the whey protein micelles and no free amino acid leucine is administered to the subject, it is found unpersuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in the rejection above, none of the references relied upon in the rejection require the administration of additional leucine in combination with the whey protein micelles.  Schmitt et al. expressly teaches utilizing whey protein in micellular form for use in the enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people.  Although the consumable product taught by Schmitt et al. such as a beverage or soup can contain additional protein, the product does not require additional free amino acid leucine.  All that Schmitt et al. requires is the whey protein micelles.  As such, the teachings of Schmitt encompasses where the only source of leucine in the liquid composition is provided from the whey protein micelles Similarly, Mateus teaches that whey protein in micellular form enhances muscle development and building, as well as muscle maintenance in children, adults or elderly people, stimulates the immune function, improves cognitive function, controls blood glucose, weight management and satiety, anti-inflammatory effects, etc., along with mitigating sarcopenia, which is partly due to resistance of protein anabolism to plasma amino acid in the elderly.  Paddon-Jones et al. suggests that a total daily dose of 75-90g of high-quality protein should be provided to a patient in order to prevent or slow sarcopenic muscle loss.  Johnson suggests that whey protein is a high quality protein that should be consumed daily and has been shown to stimulate muscle protein synthesis.  Moreover, Johnson suggests that elderly people may require 20g to 30g of high-quality protein containing at least 8g of EAAs including leucine, three to four times a day thereby equating to a total daily dose of 60-90g of high-quality protein.  Thus, the combination of Paddon-Jones et al. and Johnson suggest administering 20-30g of high quality protein such as whey protein per meal thereby equating to a total daily dose of 60-90g of whey protein in order to optimize muscle protein synthesis and slow sarcopenic muscle loss.  
Regarding the weight percentage of leucine in the liquid composition (i.e., solely in the whey protein micelles), the Miller reference evidences that whey protein is among the richest natural sources of leucine (12-15% by weight of the total amino acids).  Therefore, as stated in the rejection above, if whey protein naturally contains 12-15% leucine and the whey protein produced in the micellular form of Schmitt et al. is not modified such that the leucine content is reduced or removed, then it must follow that the whey protein micelles taught by Schmitt et al. have 12-15% leucine by dry weight.  As such, the combination of references support such a rationale because whey protein alone without free amino acid leucine is sufficient as a high quality protein to enhance muscle protein synthesis.  Thus, contrary to Applicant’s argument, when considering the combination of references relied upon, i.e., Schmitt, Mateus, Paddon-Jones, and Johnson, the Examiner maintains that an ordinary skilled artisan would be motivated with a reasonable expectation of administer a liquid composition comprising whey protein micelles such that the only leucine in the liquid composition is provided by the whey protein micelles in combination with a meal where no free amino acid leucine is administered to the subject.  
  In response to Applicant’s argument, i.e., the Miller reference teaches that its objects such as stimulation of protein synthesis are achieved by the exclusive combination of whey protein micelles and the specific free amino acid leucine, it is found unpersuasive.  As stated in the Action mailed on 2/14/22, it is acknowledged that the Miller reference requires the administration of free leucine to practice the disclosed method.  However, the Miller reference is only utilized as an evidentiary reference.  It is not relied upon other than demonstrating the known weight percentage of leucine in whey protein.  As such, the rejection does not rely upon the Miller reference in order to render the claimed invention obvious.  Therefore, contrary to Applicant’s argument, there is no need to modify and/or change the principle operation of the Miller reference.  Thus, the additional teachings of Miller is not dispositive as to the obviousness of the claimed invention in light of the combined teachings of Schmitt, Mateus, Paddon-Jones, and Johnson.    
Accordingly, the rejections are maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of copending Application No. 17/527,408 (Breuille et al. (III) not yet published) in view of Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the IDS received on 7/22/19), Paddon-Jones et al., Curr. Opin. Clin. Nutr. Metab. Care 12:86-90 (2009), Johnson, C., The 110th Abbott Nutrition Research Conference: Selected Summaries: The Role of Nutrition in Accretion, Retention, and Recovery of Lean Body Mass, Columbus, Ohio, pg. 14-20 (2009), and Newport, “Americans and Their Pets,” available online at https://news.gallup.com/poll/25969/americans-their-pets.aspx, 8 pages (2006), alone or as evidenced by, Miller et al. WIPO Publication No. 2011/112695 A1 published on September 15, 2011 (cited in the IDS received on 7/22/19).
Breuille et al. (III) claims

    PNG
    media_image1.png
    365
    645
    media_image1.png
    Greyscale

(See Breuille (III) claims 10-13).  As such, the ‘408 claimed invention constitutes a composition comprising whey protein micelles in combination with a meal where the meal comprises at least one of whey protein isolate and hydrolyzed milk proteins and where the meal comprises 25-50 wt% proteins, 10-15 wt% lipids, 25-50 wt% carbohydrates and 5-10 wt% fibers of the total dry weight where the only leucine in the liquid composition is provided by the whey protein micelles and where there is no free amino acid leucine is administered to the subject as recited in instant claim 1.  Breuille (III) also claims where the meal replacement is provided in liquid form (See Breuille (III) claim 14) and provided in a form suitable for enteral tube feeding (See Breuille (III) claim 15) thereby constituting where the composition is a liquid composition as recited in instant claim 1.  
Similarly, although not expressly claimed, the whey protein micelles of Breuille et al. (III) would necessarily contain greater than 0% and less than 12 or 15% leucine as evidenced by Miller et al. and be the only source of leucine separate from the meal because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed amount of leucine would have been suggested to one skilled in the art thereby rendering obvious the amount of leucine as recited in instant claims 1 and 8-10.
For claims 1-2, with respect to administering the meal replacement to a subject in order to enhance muscle protein synthesis and to induce a delayed hyper-aminoacidemia, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Breuille (III) teaches that the whey protein micelles can be used in the treatment of a condition linked to a reduced concentration of plasma amino acids in a patient where the condition is linked to a loss of muscle mass and/or strength such as muscle atrophy or sarcopenia (See ‘408 specification, pg. 7, lines 16-27).  Providing (same as administering) reduces or stops loss of muscle mass and/or builds up again muscle mass and strength (See ‘408 specification, pg. 7, lines 27-32).  Therefore, the teachings of Breuille (III) satisfy the method as instantly claimed in instant claims 1-2.  
	However, Breuille (III) does not claim where the whey protein micelles is administered in a daily dose comprising at least 20 g dry weight of the whey protein micelles as recited in claim 1; the subject is an infant, a growing-up child, an athlete, or an elderly person as recited in claim 3; where the subject is an animal as recited in claim 4; where the subject is a cat or a dog as recited in claim 5; and where the whey protein micelles are provided to the subject in a daily dose of at least 30 g dry weight as recited in claim 6.  
Schmitt et al. teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such that they are suitable for diabetics, weight management and satiety; anti-inflammatory effects; wound healing and skin repair; and lowering blood pressure (See Schmitt Specification, paragraph [0040]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, etc. (See Schmitt Specification, paragraph [0070]).  Newport teaches that 6 of 10 Americans own some type of pet where 44% own a dog and 29% own a cat thereby totaling 73% of Americans have a dog or cat as a pet (See Newport article, pg. 1, 2nd paragraph). Please see discussion of Schmitt, Paddon-Jones, Johnson and Newport below.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer a combination of whey protein micelles in a daily dose comprising at least 20 g dry weight and a meal to a growing-up child, an elderly person, or an animal such as a cat or dog as claimed in the instant invention in claims 3-5 because Schmitt et al. in view of Newport suggests administering a combination of whey protein micelles and a meal to a growing-up child or an elderly person, or a pet such as a cat or dog as a nutritional composition in order to enhance muscle protein synthesis and because Schmitt in view of Paddon-Jones and Johnson suggest administering high daily dose of essential branched amino acids in order to prevent or slow sarcopenic muscle loss. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-15, and 18 of copending Application No. 14/353,177 (Breuille et al. US Publication No. 2014/0249078 A1) (cited in the IDS received on 7/22/19) in view of Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the IDS received on 7/22/19) and Newport, “Americans and Their Pets,” available online at https://news.gallup.com/poll/25969/americans-their-pets.aspx, 8 pages (2006), alone or as evidenced by, Miller et al. WIPO Publication No. 2011/112695 A1 published on September 15, 2011 (cited in the IDS received on 7/22/19).
Breuille et al. claims
Claim 1.	A method for the treatment of muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need of same without an exercise regimen, the method comprising administering whey protein micelles in combination with a meal to the patient having muscle atrophy or sarcopenia, the meal comprises 20-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight, the meal does not contain free amino acids, and the whey protein micelles are administered to the patient in a daily dose of at least 20 g dry weight.
Claim 2.	The method according to claim 1, wherein the muscle atrophy or sarcopenia is linked to a loss of muscle mass and/or strength.
Claim 4.	The method according to claim 1, wherein the patient is selected from the group consisting of a critically ill patient, a patient after surgery, a trauma patient, a cancer patient, an overweight person during weight-loss dieting and a patient during and after bed rest.
Claim 6.	The method according to claim 1, wherein the proteins in the meal are selected from the group consisting of whey protein isolates, native milk proteins, hydrolyzed milk proteins, and any combination thereof.
As such, the ‘177 claimed invention is not patentably distinct from the instant claimed invention because muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient wherein the muscle atrophy or sarcopenia is linked to a loss of muscle mass and/or strength would benefit from the instantly claimed use of a combination of whey protein micelles and a meal (same as in ‘177) wherein the use is to provide muscle protein synthesis, to increase muscle mass, muscle strength and/or muscle performance.  Moreover, ‘177 also claims a meal replacement comprising whey protein micelles (See Breuille claims 10-15).  Thus, claims 1-4, 6, and 10-15 anticipate instant claims 1-2.  
	Furthermore, Breuille et al. claims where the patient is administered the whey protein micelles in a daily dose of at least 30 g dry weight (See Breuille claim 18) thereby anticipating instant claim 6.  Breuille et al. also claims where the combination of the whey protein micelles and the meal are provided in the form of a liquid meal replacement (See Breuille claim 9) thereby anticipating instant claim 7.  Although not expressly claimed, the whey protein micelles of Breuille et al. would necessarily contain between 12-15%  is leucine as evidenced by Miller et al. and be the only source of leucine separate from the meal thereby anticipating instant claims 1 and 9.  
Similarly, although not expressly claimed, the whey protein micelles the whey protein micelles of Breuille et al. would necessarily contain greater than 0% and less than 12% leucine as evidenced by Miller et al. and be the only source of leucine separate from the meal because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed amount of leucine would have been suggested to one skilled in the art thereby rendering obvious instant claim 8.
However, Breuille et al. does not claim where the subject is an infant, a growing-up child, an athlete, or an elderly person as recited in claim 3; where the subject is an animal as recited in claim 4; or where the subject is a cat or a dog as recited in claim 5.  
Schmitt et al. teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such that they are suitable for diabetics, weight management and satiety; anti-inflammatory effects; wound healing and skin repair; and lowering blood pressure (See Schmitt Specification, paragraph [0040]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, etc. (See Schmitt Specification, paragraph [0070]).  Newport teaches that 6 of 10 Americans own some type of pet where 44% own a dog and 29% own a cat thereby totaling 73% of Americans have a dog or cat as a pet (See Newport article, pg. 1, 2nd paragraph). Please see discussion of Schmitt and Newport above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer a combination of whey protein micelles and a meal to a growing-up child, an elderly person, or an animal such as a cat or dog as claimed in the instant invention in claims 3-5 because Schmitt et al. in view of Newport suggests administering a combination of whey protein micelles and a meal to a growing-up child or an elderly person, or a pet such as a cat or dog as a nutritional composition in order to enhance muscle protein synthesis. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, and 11-15 of copending Application No. 15/527,860 (Breuille et al. (II) US Publication No. 2018/0343910 A1) in view of Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the IDS received on 7/22/19) and Newport, “Americans and Their Pets,” available online at https://news.gallup.com/poll/25969/americans-their-pets.aspx, 8 pages (2006), alone or as evidenced by, Miller et al. WIPO Publication No. 2011/112695 A1 published on September 15, 2011.
Breuille et al. (II) claims:

    PNG
    media_image2.png
    448
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    646
    media_image3.png
    Greyscale

(See ‘910 claims 1 and 11).  By claiming a method to treat sarcopenia or muscle atrophy in a subject, the ‘910 claimed method treats the same patient population as in the instantly claimed method because the ‘910 subject would benefit from enhancing muscle protein synthesis.  Moreover, the whey protein micelles are obtained by the same method as the instant whey protein micelles.  Plus, the amount of whey protein micelles being administered in a daily dose comprising between 0.1 g and 2.0 g dry weight of the whey protein micelles per 1 kg body weight of the subject thereby encompassing at least 20 or 30 g.  The whey protein micelles and pectin are administered in an effective amount in inducing a sustained amino acid absorption thereby constituting inducing a delayed hyper-aminoacidemia in the subject.  Breuille et al. (II) also claims that the subject is a critically ill patient, a patient during bed rest, a patient after bed rest (See ‘910 claim 2) whereby an infant, a growing-up child, athlete, or elderly person can constitute the ‘910 subject.  Breuille et al. (II) claims that the composition is administered in combination with a meal (See ‘910 claim 3).  The composition is subjected to an additional heat treatment and remains a liquid (See ‘910 claim 6), is a liquid meal replacement (See ‘910 claim 7), or is in a form suitable for enteral tube feeding (See ‘910 claim 9).  Breuille et al. (II) further claims that the composition comprises 5-20 wt% proteins, 1-15 wt% lipids, 25-50 wt% carbohydrates and 0.1-10 wt% fibers of total dry weight (See ‘910 claim 13).  Although not expressly claimed, the whey protein micelles of Breuille et al. would necessarily contain between 12-15% leucine as evidenced by Miller et al. and be the only source of leucine separate from the meal thereby anticipating instant claims 1 and 9.
Similarly, although not expressly claimed, the whey protein micelles the whey protein micelles of Breuille et al. would necessarily contain greater than 0% and less than 12% leucine as evidenced by Miller et al. and be the only source of leucine separate from the meal because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed amount of leucine would have been suggested to one skilled in the art thereby rendering obvious instant claim 8.
	Breuille et al. (II) does not claim where the subject is an animal or where the animal is a cat or dog as recited in instant claims 4-5.  
Schmitt et al. teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such that they are suitable for diabetics, weight management and satiety; anti-inflammatory effects; wound healing and skin repair; and lowering blood pressure (See Schmitt Specification, paragraph [0040]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, etc. (See Schmitt Specification, paragraph [0070]).  Newport teaches that 6 of 10 Americans own some type of pet where 44% own a dog and 29% own a cat thereby totaling 73% of Americans have a dog or cat as a pet (See Newport article, pg. 1, 2nd paragraph). Please see discussion of Schmitt and Newport above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer a combination of whey protein micelles and a meal to a growing-up child, an elderly person, or an animal such as a cat or dog as claimed in the instant invention in claims 3-5 because Schmitt et al. in view of Newport suggests administering a combination of whey protein micelles and a meal to a growing-up child or an elderly person, or a pet such as a cat or dog as a nutritional composition in order to enhance muscle protein synthesis. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicant’s Response received on 5/12/22, pg. 6).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                         /THEA D' AMBROSIO/                         Primary Examiner, Art Unit 1654